Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-2, 8, 10, 12, 16, and 20 are pending.
As a result of the Pre-Appeal Conference (see Decision dated 09/10/2021), prosecution is re-opened.  
Applicant’s traversal against the prior art rejections are not considered persuasive for the reasons detailed below.
Prosecution is re-opened in order to provide an alternative rejection.
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
First, with respect to claim 1, applicant traverses the Macher reference in that “Macher describes the opposite of reducing the cross-sectional surface at the critical region of heating,” referencing column 2, lines 48-54 (see PAC request dated 07/08/20021, page 2-3).
In response, the examiner respectfully disagrees. Macher provides explicit support for the heatable element including one or more tapered portions that have a reduced cross-sectional surface in order to generate a higher heating output in comparison to other portions of the heatable element.  Macher states, Col. 2, lines 38-54, that a “particular advantage of the heatable mirror of the invention is that the layer thickness of the heat-conducting layer may be selected to be different, so that increased 
Applicant further traverses in that:
Further, one of ordinary skill in the art would not modify Rawlings to taper its heater tracing 36 in a region behind its turn signal 30, as alleged by the Office. Rawlings, as illustrated in FIG. 3 and described throughout, is merely concerned with heating the reflective element 22 and is completely silent on heating the turn signal 30. That is, nowhere in the description of Rawlings is there any mention, much less an emphasis or concern, with heating the region behind a turn signal. This is not surprising. The Office equates Rawlings’s turn signal 30 to the claimed “information element.” But unlike an information element, it would not make sense to heat a region behind a turn signal—which includes a lighting module that is clearly visible and may be sensitive to overheating. That is, there is neither a need to defrost that region nor would that be a critical heating region (assuming arguendo that Macher is combined with Rawlings).

	In response, the examiner respectfully disagrees.  First, the examiner refutes that Rawlings is not concerned with heating the region behind a turn signal.

    PNG
    media_image1.png
    146
    195
    media_image1.png
    Greyscale

Rawlings, as shown above in Figure 3, discloses the heatable element (36) having a portion arranged behind the information element. Rawlings states, para. 0021, that the ‘array’ of element 36 is connected with functional elements associated with the reflective element assembly 21, “such as the turn signal element of the electrochromic mirror dimming element.”  Rawlings further states that element 36 is “adapted for defrosting and defogging the reflective element 22” (para. 0024).  Fig. 3 above, and paragraph 0018, makes it clear that reflective element 22 includes window 30’. It follows then that as element 36 operates to defrost and defog reflective element 22, an image of signal 30, would become visible in a defrosted portion of reflective element 22; i.e., window 30’.  As such, Rawlings is concerned with heating a region behind a turn signal as Rawlings seeks to defrost/defog the reflective element 22 so that an functionality of the mirror to the driver is improved (para. 0005).

Lastly, the examiner disagrees that there is no need to defrost the region of the turn signal. Rawlings states, in paragraph 0005, that: 
Externally-mounted rearview mirror assemblies are ubiquitous for contemporary motor vehicles. Such mirror assemblies have long been used to aid the driver in operating the vehicle, especially in improving the driver's rearward view. Contemporary rearview mirror assemblies increasingly incorporate enhanced functionality in addition to image reflection, such as turn signal indicators, automatic dimming capabilities, and heating /defogging elements.
	
	One of ordinary skill in the art would recognize, based on the teachings of Rawlings, as well as conventional knowledge of the art, that defrosting the reflective element 22, along with window 30’, would allow for the enhanced functionality of the rearview mirror to be available to the driver.
Applicant further traverses in that Son does not “describe tapering only inside a region within a diameter of the information logo” and that “although Son describes that 
In response, the examiner disagrees.  The claim limitation in question is “wherein the cross-sectional surface of the heatable element are reduced only inside a region within a diameter of an information element or a camera light window.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Son is not relied upon to teach “tapering only inside a region within a diameter of the information logo” or “that being the only region where the heatable element is disposed.” 
Conversely Son is merely relied upon to disclose that it is known in the art for a heating element to be inside a region within a diameter of an information element (logo).  Son teaches, in col. 3, lines 25-42, that the “heating element 120 is disposed over a central portion of the mirror 130 in a serpentine manner. However, it should be appreciated that the heating element 120 can be disposed over a different portion of the mirror, or can be disposed over the entire surface of the mirror. Further, the geometry in which the heating element is disposed on the mirror may vary, depending on the shape of the mirror, as well as other factors. In one embodiment of the present invention, heating element 120 is disposed to form a company logo or to form letters, words, or numerals. For example, the heating element can be arranged in the shape of a hotel's 
Macher was relied upon to teach the use of a tapered heatable element, as detailed above.
Furthermore, the broadest reasonable interpretation of claim 1 is not limited to the heatable element being disposed only within a diameter of an information element or a camera light window, as suggested by the applicant.  Rather, claim 1 requires the cross sectional surfaces of the heatable element to be reduced only inside the region within the diameter.  The combination, as relied upon, teaches each claimed limitation.  For example, as Macher teaches varying the cross sectional surface of the heatable element and Son teaches disposing the heating element in the form of a logo, letters, words, or numerals, it follows then that the combination teaches reducing the cross sectional surface only inside a region within a diameter as claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, 12, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Macher et al. (U.S. Patent 6717109), hereinafter Macher, and Bulgajewski et al. (U.S. Patent 6426485), hereinafter Bulgajewski, and in further view of Son et al. (U.S. Patent 6653606), hereinafter Son.
Regarding claim 1, Rawlings discloses an exterior rear-view mirror assembly (10; Title; Figures 1-5) for a motor vehicle (title-vehicular; Figure 1, vehicle 12) having a power supply (See at least Figure 2 and paragraphs 0016 and 0021; power supply via 24, 26), said exterior rear view mirror assembly (10) comprising:

    PNG
    media_image2.png
    300
    185
    media_image2.png
    Greyscale

a bracket (15) secured to the motor vehicle (12) (Paragraph 0016);
a housing (14) mounted (Fig. 2) to said bracket (15), said housing defining a primary opening facing rearward (Fig. 2 showing an opening within housing 14; such opening faces rearward relative to vehicle 12 of Figure 1);
a backing plate (20) movably attached (Fig. 2) to said housing (14) (paragraph 0016; tilt actuator assembly 16 mounted to 18, which is attached to housing 14, is used to adjust orientation of plate 20);
a reflective element (22-para.0017 discloses reflective element 22 being a mirror “for example, a coated glass or reflective polymer”) fixedly secured to said backing plate and movable therewith (22 is secured to backing plate 20 and movable therewith-paragraphs 0016-0017; that is reflective element assembly 21, includes reflective element 22, where reflective element carrier or backing plate 20 mounts the reflective assembly 21);

    PNG
    media_image3.png
    287
    336
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    417
    325
    media_image4.png
    Greyscale

a heating device (32-heater pad; paragraph 0017) (Fig. 3 or 4) having a heatable element (36, para. 0021-‘array of electrically-conductive tracings’) disposed between the backing plate (20) and the reflective element (22) (See Figure 3) (See also paragraph 0024, heater tracing 36 is “incorporated into the obverse face 64 and adapted for defrosting and defogging the reflective element”), wherein said heatable element (36) is electrically connected to electrical contacts of the power supply (Figure 4 and paragraph 0024-leads 38, 45, 49, 39, 41, 47, etc.), 

    PNG
    media_image1.png
    146
    195
    media_image1.png
    Greyscale

Rawlings discloses the heatable element (36) being arranged in a pattern of an information element (para. 0021; the ‘array’ of element 36 is connected with functional elements associated with the reflective element assembly 21, “such as the turn signal element of the electrochromic mirror dimming element.”) (the portion of 36 adjacent to signal 30, shown above, is at least partially arranged in a pattern of the signal) such that defrosting and defogging occurs (para. 0024, states that element 36 is “adapted for defrosting and defogging the reflective element 22.”  It follows then that as element 36 operates to defrost and defog reflective element 22, an image of signal 30, would become visible in a defrosted portion of reflective element 22; i.e., window 30’).
Rawlings is silent on the heatable element including one or more tapered portions that have a reduced cross-sectional surface in order to generate a higher heating output in comparison to other portions of the heatable element, wherein the 

    PNG
    media_image5.png
    158
    263
    media_image5.png
    Greyscale

Macher teaches that it is known in the art of heatable mirrors (Title; Figures 1-2; heating device 2, reflective element 9, housing 4) for the heatable element (2) to include one or more tapered portions that have a reduced cross-sectional surface in order to generate a higher heating output in comparison to other portions of the heatable element (Col. 2, lines 38-54, “A particular advantage of the heatable mirror of the invention is that the layer thickness of the heat-conducting layer may be selected to be different, so that increased heat capacity is then obtained at particularly critical points in the mirror area, so that condensation is also prevented there…Also the strip width of the heat-conducting layer may be selected to correspond to the width so that a wider strip width is selected at particularly critical points at which dehumidification of the mirror is only possible with difficulty…”) (Col. 4, lines 14-20; “…it is thus not only possible to vary the thickness and the strip width, but also the layout of the heat-conducting layer to be applied may be controlled specifically by very simple application of the separating layer on the substrate…”) (Col. 6, lines 18-25; “To achieve different temperature zones distributed over the substrate 5, the heating element 2 is provided with a continuously changing layer thickness 25, with which, for a preset strip width 26 of the lead cross-section and hence the lead resistance opposing the current flow, it is possible to adapt to the requirements for heat capacity in different zones of the mirror 1.”) (Furthermore, varying the thickness and width of the heating element, would therefore, also vary the cross sections, where thinner cross sections would inherently experience an increase in resistance for the same applied voltage as described by R=(ρL)/A, where resistance R is inversely proportional to cross sectional area; Also reference Ohm’s law R=V/I where resistance R is inversely proportional to current I).
The advantage of combining the teachings of Macher is that in doing so would be to provide a means of controlling the heating capacity in different zones of the mirror, thereby allowing for controlled heating in the different zones (Col. 2, lines 38-54, Col. 4, lines 14-20, and Col. 6, lines 18-25).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, with Macher, by replacing the cross-section of the heatable element of Rawlings, with the teachings of Macher, in order to provide a means of controlling the heating capacity in different zones of the mirror, thereby allowing for controlled heating in the different zones (Co/. 2, lines 38-54, Col. 4, lines 14-20, and Col. 8, lines 18-25).
The combination of Rawlings and Macher, therefore, provide a heatable element that includes one or more tapered portions having reduced cross sectional surfaces in 
The combination of Rawlings and Macher does not explicitly disclose the cross-sectional surfaces of the heatable element are reduced only inside a region within a diameter of an information element or a camera light window.

    PNG
    media_image6.png
    414
    465
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    286
    430
    media_image7.png
    Greyscale

Bulgajewski teaches that it is known in the art of heated mirror assemblies (Col. 1, lines 5-9; heater for lighted signal mirror) (figures 1-3; heating device 50 including first and second zones 70 and 72; signal indicator 30, which corresponds to the arrangement of Rawlings) for the heatable element to be arranged within a diameter of an information element or a camera light window (Col. 7, lines 50-57; “To advantageously allow heating of the mirror or reflective element 16 in the area through which a turning signal is emitted, the second zone 72 of the electrical pattern is arranged in substantially surrounding relation relative to the predetermined area 56 on the substrate 52 through which the light of the light source 36 is directed or emitted.”) (Col. 8, lines 58-65; “The heating element 50 furthermore defines a patterned opening 80 arranged in registry with the predetermined area 56 on the substrate 52 through which diffused light is emitted. Preferably, the opening 80 has a chevron-like pattern or design. In the illustrated embodiment, the patterned opening 80 for the heating element 50 is defined by the layer of PTC material 74 overlying the second zone 72 of the electrical pattern.”).
The advantage of combining the teachings of Bulgajewski is that in doing so would provide a heating pattern that specifically provides heating capabilities across the area of the mirror corresponding to the turn signal, where such heating capabilities maintain the turn signal area substantially free of ice, snow or other precipitation (Col. 10, lines 11-25; “The first zone 70 of the electrical heating element 50 provides heating capabilities to the majority of the surface of the reflective element or mirror 16 while the second zone 72 of the electrical heating element 50 specifically provides heating capabilities across that area of the mirror 16 through which a diffused turning signal light is emitted. As will be appreciated, the capability to heat and, thus, maintain the turn signal area of a turning signal indicator mirror substantially free of ice, snow or other precipitation will provide heretofore unknown benefits and advantages to drivers and others whose view of normal turn signal indicators on a vehicle are obstructed or otherwise impaired.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Macher, with Bulgajewski, by replacing the pattern of the heatable element of Rawlings, as modified by Macher to include the one or more tapered portions, with the teachings of Bulgajewski, in order to provide a heating pattern that specifically provides heating capabilities across the area of the mirror corresponding to the turn signal, where such heating capabilities maintain the turn signal area substantially free of ice, snow or other precipitation (Col. 10, lines 11-25; “The first zone 70 of the electrical heating element 50 provides heating capabilities to the majority of the surface of the reflective element or mirror 16 while the second zone 72 of the electrical heating element 50 specifically provides heating capabilities across that area of the mirror 16 through which a diffused turning signal light is emitted. As will be appreciated, the capability to heat and, thus, maintain the turn signal area of a turning signal indicator mirror substantially free of ice, snow or other precipitation will provide heretofore unknown benefits and advantages to drivers and others whose view of normal turn signal indicators on a vehicle are obstructed or otherwise impaired.”).
The combination of Rawlings, Macher, and Bulgajewski teaches each claimed limitation including focusing heating of the mirror in a region of an information element (i.e., keeping the information element free of ice, snow, etc.) and the heatable element including one or more tapered portions having reduced cross sectional surfaces in order to generate a higher heating output in comparison to other portions of the heatable 

    PNG
    media_image8.png
    375
    481
    media_image8.png
    Greyscale

Son teaches that it is known in the art of heated mirrors (Col. 1, lines 8-12, “preventing and/or removing condensation from smooth surfaces, and more particularly, to a system for automatically preventing and/or removing condensation from at least a portion of a glass or mirrored surface.”) (fig. 1. Mirror 130 and heating element 120) for the heating element (120) to be inside a region within a diameter of an information element or a camera light window (Col. 3, lines 25-42; “heating element 120 is disposed over a central portion of the mirror 130 in a serpentine manner. However, it should be appreciated that the heating element 120 can be disposed over a different portion of the mirror, or can be disposed over the entire surface of the mirror. Further, the geometry in which the heating element is disposed on the mirror may vary, depending on the shape here, the logo, letters, etc. are considered to correspond to an information element.  Since the heating element 120 is disposed to form such information element, then it follows that the heating element is inside a region within a diameter of the same).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Macher and Bulgajewski, with Son, by replacing the pattern of the heatable element of Rawlings, as modified by Macher to include the one or more tapered portions, with the teachings of Son, in order to arrange the heatable element in the form of the information element such that during defrosting/demisting the information element appears quickly (as compared to other regions of the mirror). Furthermore, replacing the locations of the one or more tapered portions having reduced cross-sectional surfaces, being within some location, of Macher, with the teachings of Son since the locations of the cross-sectional surfaces of the heatable element is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result.  In this case, the recognized result would be defrosting/demisting a particular region of a mirror prior to other regions of the mirror.  A person of ordinary skill in the art would recognize that the one or more tapered portions of an electrical heatable element that have a reduced cross-sectional surface allows for increased heating (higher heating output) such that condensation can be prevented in regions corresponding to the reduced surfaces.  Macher states that “A particular advantage of the heatable mirror of the invention is that the layer thickness of the heat-conducting layer may be selected to be different, so that increased heat capacity is then obtained at particularly critical points in the mirror area, so that condensation is also prevented there…Also the strip width of the heat-conducting layer may be selected to correspond to the width so that a wider strip width is selected at particularly critical points at which dehumidification of the mirror is only possible with difficulty…” (2:38-54) and in order to “achieve different temperature zones distributed over the substrate 5, the heating element 2 is provided with a continuously changing layer thickness 25, with which, for a preset strip width 26 of the lead cross-section and hence the lead resistance opposing the current flow, it is possible to adapt to the requirements for heat capacity in different zones of the mirror 1” (6:18-25). Varying the placement of the cross-sectional surfaces of the heatable element would allow for localized heating in which regions of the mirror corresponding to the reduced cross sectional surfaces would experience a higher heating output, thereby achieving quicker defrosting/demisting than other regions of the mirror. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the information element being selected from a group consisting of a letter, a logo, and icon and a sign (para. 0017; 30 is a turn signal element for turn signal indication, 30 is, therefore, an icon or a sign).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the heating device (32) has contact with the reflective element (22) (32 at least partially, directly or indirectly contacts reflective element 22; Furthermore, Para. 0024 discloses that heatable element 36 is adapted for defrosting and defogging reflective element 22, thereby requiring thermal contact).
	Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein the backing plate (20) provides a substrate on which the heating device (32) is applied (See Figure 3 and para 0016; 21, which includes 32 is mounted to 20).
	Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device (32, including heatable element 36) is provided with power by a contact pair (see para 0030 and Figure 6; 36 supplied power via contact pairs 40/41/47).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device is flat (See either figure 3 or 4).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Macher et al. (U.S. Patent 6717109), hereinafter Macher, Bulgajewski et al. (U.S. Patent 6426485), hereinafter Bulgajewski, Son et al. (U.S. Patent 6653606), hereinafter Son, and in further view of Zorn (U.S. Patent 5821501).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the reflective element comprises a chromium-based reflective coating.
Zorn teaches that it is known in the art of heated mirrors (title; Figures 1-2) for a reflective element (mirror glass 1) to comprise a chromium-based reflective coating (chromium coating 2-Col. 3, lines 30-32).
The advantage of combining the teachings of Zorn is that in doing so would provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Macher, Bulgajewski, and Son, with Zorn, by adding to the reflective element of Rawlings, with the teachings of Zorn, to provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Alternative Prior Art Rejections
Claims 1-2, 10, 12, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Macher et al. (U.S. Patent 6717109), hereinafter Macher.
Regarding claim 1, Rawlings discloses an exterior rear-view mirror assembly (10; Title; Figures 1-5) for a motor vehicle (title-vehicular; Figure 1, vehicle 12) having a See at least Figure 2 and paragraphs 0016 and 0021; power supply via 24, 26), said exterior rear view mirror assembly (10) comprising:

    PNG
    media_image2.png
    300
    185
    media_image2.png
    Greyscale

a bracket (15) secured to the motor vehicle (12) (Paragraph 0016);
a housing (14) mounted (Fig. 2) to said bracket (15), said housing defining a primary opening facing rearward (Fig. 2 showing an opening within housing 14; such opening faces rearward relative to vehicle 12 of Figure 1);
a backing plate (20) movably attached (Fig. 2) to said housing (14) (paragraph 0016; tilt actuator assembly 16 mounted to 18, which is attached to housing 14, is used to adjust orientation of plate 20);
a reflective element (22-para.0017 discloses reflective element 22 being a mirror “for example, a coated glass or reflective polymer”) fixedly secured to said backing plate and movable therewith (22 is secured to backing plate 20 and movable therewith-paragraphs 0016-0017; that is reflective element assembly 21, includes reflective element 22, where reflective element carrier or backing plate 20 mounts the reflective assembly 21);

    PNG
    media_image3.png
    287
    336
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    417
    325
    media_image4.png
    Greyscale

a heating device (32-heater pad; paragraph 0017) (Fig. 3 or 4) having a heatable element (36, para. 0021-‘array of electrically-conductive tracings’) disposed between the backing plate (20) and the reflective element (22) (See Figure 3) (See also paragraph 0024, heater tracing 36 is “incorporated into the obverse face 64 and adapted for defrosting and defogging the reflective element”), wherein said heatable element (36) is electrically connected to electrical contacts of the power supply (Figure 4 and paragraph 0024-leads 38, 45, 49, 39, 41, 47, etc.), 

    PNG
    media_image1.png
    146
    195
    media_image1.png
    Greyscale

Rawlings is silent on the heatable element including one or more tapered portions that have a reduced cross-sectional surface in order to generate a higher heating output in comparison to other portions of the heatable element, wherein the cross-sectional surfaces of the heatable element are reduced only inside a region within a diameter of an information element or a camera light window.

    PNG
    media_image5.png
    158
    263
    media_image5.png
    Greyscale

Macher teaches that it is known in the art of heatable mirrors (Title; Figures 1-2; heating device 2, reflective element 9, housing 4) for the heatable element (2) to include one or more tapered portions that have a reduced cross-sectional surface in order to generate a higher heating output in comparison to other portions of the heatable element (Col. 2, lines 38-54, “A particular advantage of the heatable mirror of the invention is that the layer thickness of the heat-conducting layer may be selected to be different, so that increased heat capacity is then obtained at particularly critical points in the mirror area, so that condensation is also prevented there…Also the strip width of the heat-conducting layer may be selected to correspond to the width so that a wider strip width is selected at particularly critical points at which dehumidification of the mirror is only possible with difficulty…”) (Col. 4, lines 14-20; “…it is thus not only possible to vary the thickness and the strip width, but also the layout of the heat-conducting layer to be applied may be controlled specifically by very simple application of the separating layer on the substrate…”) (Col. 6, lines 18-25; “To achieve different temperature zones distributed over the substrate 5, the heating element 2 is provided with a continuously changing layer thickness 25, with which, for a preset strip width 26 of the lead cross-section and hence the lead resistance opposing the current flow, it is possible to adapt to the requirements for heat capacity in different zones of the mirror 1.”) (Furthermore, varying the thickness and width of the heating element, would therefore, also vary the cross sections, where thinner cross sections would inherently experience an increase in resistance for the same applied voltage as described by R=(ρL)/A, where resistance R is inversely proportional to cross sectional area; Also reference Ohm’s law R=V/I where resistance R is inversely proportional to current I).
The advantage of combining the teachings of Macher is that in doing so would be to provide a means of controlling the heating capacity in different zones of the mirror, thereby allowing for controlled heating in the different zones (Col. 2, lines 38-54, Col. 4, lines 14-20, and Col. 6, lines 18-25).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, with Macher, by replacing the cross-section of the heatable element of Rawlings, with the teachings of Macher, in order to provide a means of controlling the heating capacity in different zones of the mirror, thereby allowing for controlled heating in the different zones (Co/. 2, lines 38-54, Col. 4, lines 14-20, and Col. 8, lines 18-25).
The primary combination of Rawlings and Macher teaches each claimed limitation except, explicitly, wherein the cross-sectional surfaces of the heatable element are reduced only inside a region within a diameter of an information element or a camera light window.

As a result of such analysis, the limitation of “the cross-sectional surfaces of the heatable element are reduced only inside a region within a diameter of an information element or a camera light window” is not being given patentable weight.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation including the information element being selected from a group consisting of a letter, a logo, and icon and a sign (see above in claim 1).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the heating device (32) has contact with the reflective element (22) (32 at least partially, directly or indirectly contacts reflective element 22; Furthermore, Para. 0024 discloses that heatable element 36 is adapted for defrosting and defogging reflective element 22, thereby requiring thermal contact).
	Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein the backing plate (20) provides a substrate on which the heating device (32) is applied (See Figure 3 and para 0016; 21, which includes 32 is mounted to 20).
	Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device (32, including heatable element 36) is provided with power by a contact pair (see para 0030 and Figure 6; 36 supplied power via contact pairs 40/41/47).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device is flat (See either figure 3 or 4).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Macher et al. (U.S. Patent 6717109), hereinafter Macher, and in further view of Zorn (U.S. Patent 5821501).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the reflective element comprises a chromium-based reflective coating.
Zorn teaches that it is known in the art of heated mirrors (title; Figures 1-2) for a reflective element (mirror glass 1) to comprise a chromium-based reflective coating (chromium coating 2-Col. 3, lines 30-32).
The advantage of combining the teachings of Zorn is that in doing so would provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Macher, with Zorn, by adding to the reflective element of Rawlings, with the teachings of Zorn, to provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761